          Case 2:19-cv-03022-WB Document 29 Filed 04/15/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID LAWRENCE,                                           CIVIL ACTION
              Petitioner,

                  v.

 THOMAS MCGINLEY, THE DISTRICT                             NO. 19-3022
 ATTORNEY OF PHILADELPHIA AND
 THE ATTORNEY GENERAL OF
 PENNSYLVANIA,
               Respondent.


                                          ORDER

       AND NOW, on this 14th day of April 2021, having received objections by the Petitioner

to the Magistrate Judge’s Report and Recommendation which appear to have been mailed to the

Court in a timely manner, IT IS ORDERED that the Court’s Order that the Report and

Recommendation is Approved and Adopted (ECF 26) IS HEREBY VACATED. Petitioner’s

Motion to Strike (ECF 28) is, accordingly, DENIED as MOOT.

       IT IS FURTHER ORDERED, upon careful and independent consideration of the

petition for a writ of habeas corpus, after review of the Report and Recommendation of United

States Magistrate Judge Timothy R. Rice and review and consideration of Petitioner’s objections

(ECF 27), that:

              1. The Report and Recommendation is APPROVED AND ADOPTED;
              2. The petition for writ of habeas corpus is DISMISSED WITH PREJUDICE;
              3. There is no probable cause to issue a certificate of appealability; and,
              4. The Clerk of the Court shall mark this case CLOSED for statistical purposes.


                                                   BY THE COURT:

                                                   /s/Wendy Beetlestone, J.
                                                                      __
                                                   WENDY BEETLESTONE, J.
